                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

CHRISTOPHER EDWARD                            *
CHAMBERLAIN, #325-530,

Petitioner,                                   *

v.                                            *           Civil Action No. PX-18-1300

WARDEN GELSINGER and                          *
THE ATTORNEY GENERAL OF THE
STATE OF MARYLAND,                            *

Respondents.                            *
                                MEMORANDUM OPINION

       Petitioner Christopher Edward Chamberlain, an inmate at the Central Maryland

Correctional Facility in Sykesville, Maryland, has filed a Petition for a Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254 in which he collaterally attacks his 2011 conviction for second-

degree assault and third-degree sexual offense. ECF No. 1. Respondents have filed a limited

Answer in which they argue that the Petition should be dismissed as untimely. ECF No. 6.

Pursuant to Hill v. Braxton, 277 F.3d 701 (4th Cir. 2002), Chamberlain was afforded an

opportunity to explain why the Petition should not be dismissed as time-barred. ECF No. 7.

Chamberlain responded on July 2, 2018, and again on July 13, 2018, stating that post-conviction

counsel had advised him to file this Petition. ECF Nos. 8, 9. Upon review of the submitted

materials, the Court finds no need for an evidentiary hearing. See Rule 8(a), Rules Governing

Section 2254 Cases in the United States District Courts; D. Md. Local R. 105.6. For the reasons

set forth below, the Petition will be DISMISSED as time-barred.

I.     Background

       On May 25, 2011, Chamberlain was convicted in the Circuit Court for Charles County of

second-degree assault and third-degree sexual offense. See ECF No. 6-1, p. 10. On August 2,
2011, the Circuit Court sentenced Chamberlain to an eight-year term of imprisonment. Id. at pp.

8-9; see also ECF No. 1. Chamberlain then appealed his convictions and sentence. ECF No. 6-1,

p. 8. On the same day, Chamberlain also moved for reconsideration of his sentence before the

Circuit Court. On July 27, 2012, The Maryland Court of Special Appeals affirmed

Chamberlain’s conviction and sentence. See ECF No. 6-2. Thereafter, on November 19, 2012,

the Maryland Court of Appeals denied Chamberlain’s petition for a writ of certiorari.

Chamberlain v. State, 429 Md. 304 (2012). Chamberlain did not seek further review in the

United States Supreme Court and, therefore, the judgment and sentence became final for direct

appeal purposes on February 19, 2013. See Sup. Ct. Rule 13.1 (requiring petition for writ of

certiorari to be filed within 90 days of the date of judgment from which appeal is sought). On

August 13, 2014, the Circuit Court denied Chamberlain’s motion to reconsider his sentence. Id.

at p. 5.

           Over two years later, on February 9, 2017, Chamberlain filed a petition for post-

conviction relief in the Circuit Court for Charles County. Id. at p. 3; see also ECF No. 1, p. 3.

The petition was denied on December 18, 2017. Id. Chamberlain then applied for leave to

appeal, which the Court of Special Appeals denied on April 4, 2018, with the mandate issuing on

May 4, 2018. Id. at pp. 2-3; ECF No. 6-2, pp. 24-26.

           Chamberlain filed the instant Petition on April 29, 2018. See Houston v. Lack, 487 U.S.

266, 276 (1988) (holding that a prisoner’s submission is deemed to have been filed on the date it

was deposited in the prison mailing system). In the Petition, Chamberlain contends that both

trial and post-conviction counsel rendered ineffective assistance. ECF No. 1 at pp. 5-6.




                                                  2
II.    Discussion

       Respondents assert that the Petition should be dismissed as time-barred because it was

filed well beyond the one-year limitations period set forth in 28 U.S.C. § 2244(d). ECF No. 6.

Respondents point out that not only had Chamberlain’s conviction become final on February

2013, but also that over two years elapsed between the August 13, 2014 denial of reconsideration

of sentence and his filing a state-post conviction petition. Id. at pp. 4-5. Finally, Respondents

contend that Chamberlain has not provided sufficient cause to excuse timely failure to file his

Petition, and so it must be dismissed as time-barred. See ECF Nos. 8, 9.

       A petition for a writ of habeas corpus may be granted only for violations of the

Constitution or laws of the United States. 28 U.S.C. § 2254(a) (2012). However, a petition is

subject to the following statutory limitations period:

       (1) A 1-year period of limitation shall apply to an application for a writ of habeas
       corpus by a person in custody pursuant to the judgment of a State court. The
       limitation period shall run from the latest of—

               (A) the date on which the judgment became final by the conclusion
               of direct review or the expiration of the time for seeking such
               review;

               (B) the date on which the impediment to filing an application
               created by State action in violation of the Constitution or laws of
               the United States is removed, if the applicant was prevented from
               filing by such State action;

               (C) the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly
               recognized by the Supreme Court and made retroactively
               applicable to cases on collateral review; or

               (D) the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due
               diligence.




                                                 3
28 U.S.C. § 2244(d)(l). This one-year period is, however, tolled while properly filed state post-

conviction proceedings are pending. See id. at § 2244(d)(2).

       Chamberlain’s Petition is time-barred. Chamberlain’s conviction and sentence became

final for direct appeal purposes on February 19, 2013. See Sup. Ct. Rule 13.1 (requiring petition

for writ of certiorari to be filed within 90 days of the date of judgment from which appeal is

sought). Further, Chamberlain’s motion to reconsider sentence was decided on August 13, 2014,

and Chamberlain took no further action to challenge this denial. Accordingly, at the latest,

Chamberlain would have had to file the instant Petition in 2015. Although the period during the

pendency of Chamberlain’s post-conviction petition may very well be tolled (between December

17, 2017 and April 4, 2018), see 28 U.S.C. § 2244(d)(2), the time to file this Petition had expired

long before the post-conviction petition was ever filed. Chamberlain fails to suggest, and the

Court cannot identify, any alternative reading of 28 U.S.C. § 2244(d)(l)(B)-(D) which would

permit filing at this juncture. Thus, the Petition is time-barred.

       The Court notes that, under certain circumstances, the statute of limitations for habeas

petitions may be subject to equitable tolling. See, e.g., Harris v. Hutchinson, 209 F.3d 325, 329-

30 (4th Cir. 2000); United States v. Prescott, 221F.3d 686, 687-88 (4th Cir. 2000). A petitioner

seeking equitable tolling must show either that the respondent’s wrongful conduct prevented the

petitioner from filing on time, or that “extraordinary circumstances” existed beyond the

petitioner’s control that prevented timely filing of a petition. Harris, 209 F.3d at 330; Rose v.

Lee, 339 F.3d 238,246 (4th Cir. 2003) (en banc). Equitable tolling must be applied sparingly, as

it is “reserved for those rare instances where—due to circumstances external to the party’s own

conduct—it would be unconscionable to enforce the limitation period against the party and gross




                                                  4
injustice would result.” Harris, 209 F.3d at 330. Unfamiliarity with the law is not a basis for

equitable tolling. See United States v. Sosa, 364 F.3d 507, 512 (4th Cir. 2004).

       Chamberlain argues that equitable tolling applies because his post-conviction counsel

told him to file the current Petition after the Court of Special Appeals’ denied his application for

leave to appeal from the denial of post-conviction relief. However, at the time Chamberlain

received this advice, his one-year period of limitation had long since lapsed. Post-conviction

counsel also advised Chamberlain that “[o]n April 24, 1996, new federal legislation was enacted

which severely limits the time period for filing such a petition in federal court.” ECF No. 9, p. 6.

The Court finds no basis to equitably toll the time for filing the Petition.

III.   Certificate of Appealability

       When a district court dismisses a habeas petition, a Certificate of Appealability may issue

“only if the applicant has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2).      When a district court rejects constitutional claims on the merits, a

petitioner satisfies the standard by demonstrating that “jurists of reason could disagree with the

district court’s resolution of [the] constitutional claims or that jurists could conclude the issues

presented are adequate to deserve encouragement to proceed further.” Buck v. Davis, 137 S. Ct.

759, 773-74 (2017) (quoting Miller-El v. Cockrell, 537 U.S. 322, 327 (2003)). A petition denied

on procedural grounds will be granted a Certificate of Appealability if the petitioner

demonstrates that reasonable jurists “would find it debatable whether the petition states a valid

claim of the denial of a constitutional right” and “whether the district court was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Because Chamberlain fails to

satisfy this standard, the Court declines to issue a Certificate of Appealability. Chamberlain may




                                                  5
still request that the United States Court of Appeals for the Fourth Circuit issue such a certificate.

See Lyons v. Lee, 316 F.3d 528, 532 (4th Cir. 2003).

IV.    Conclusion

       For the foregoing reasons, the Petition is DISMISSED as time-barred.               The Court

declines to issue a Certificate of Appealability. A separate Order shall issue.




       10/18/18                                                       /S/
Date                                                   Paula Xinis
                                                       United States District Judge




                                                  6
